IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


SOLARRESERVE CSP HOLDINGS,                )
LLC, a Delaware limited liability         )
company,                                  )
                                          )
                     Plaintiff,           )
                                          )
             v.                           )   C.A. No. 2020-0064-JRS
                                          )
TONOPAH SOLAR ENERGY, LLC, a              )
Delaware limited liability company,       )
                                          )
                     Defendant.           )

                        MEMORANDUM OPINION

                        Date Submitted: May 15, 2020
                         Date Decided: July 24, 2020

Francis G.X. Pileggi, Esquire of Lewis Brisbois Bisgaard & Smith LLP,
Wilmington, Delaware; Michael G. Platner, Esquire and Vincent F. Alexander,
Esquire of Lewis Brisbois Bisgaard & Smith LLP, Ft. Lauderdale, Florida; and
John S. Poulos, Esquire and Andrew Bluth, Esquire of Lewis Brisbois Bisgaard &
Smith LLP, Sacramento, California, Attorneys for Plaintiff.

Andrew D. Cordo, Esquire, Shannon E. German, Esquire, Daniyal M. Iqbal, Esquire
and Nora M. Crawford, Esquire of Wilson Sonsini Goodrich & Rosati, P.C.,
Wilmington, Delaware and Matthew A. Feldman, Esquire, Todd G. Cosenza,
Esquire and Charles D. Cording, Esquire of Willkie Farr & Gallagher LLP,
New York, New York, Attorneys for Defendant.




SLIGHTS, Vice Chancellor
         Plaintiff, SolarReserve CSP Holdings, LLC (“SolarReserve”), seeks to

compel Defendant, Tonopah Solar Energy, LLC (the “Company”), to produce

certain books and records in compliance with its alleged obligations to allow

inspection as set forth in the Company’s Third Amended and Restated Limited

Liability Company Agreement (the “LLC Agreement”). 1                    The problem with

SolarReserve’s demand, according to the Company, is that SolarReserve no longer

possesses the right it seeks to vindicate in this action, as it is no longer associated

with the Company to a degree that would allow it to demand inspection. 2

SolarReserve disagrees and has brought a breach of contract claim against the

Company to enforce its supposed contractual rights. The case was tried to the Court

on a paper record.

         This Court is familiar with these parties from previous litigation. After the

Company’s solar energy project in Nevada unraveled, SolarReserve petitioned this

Court to order an equitable dissolution of the Company under the LLC Agreement,

notwithstanding that it maintained, at best, a distant relationship with the Company

at the time it sought to end the Company’s existence (the “Dissolution Action”).3


1
    See Joint Pre-Trial Stipulation and Order (“PTO”) (D.I. 28) ¶ 18.
2
    PTO § III, ¶ B(1).
3
  See SolarReserve CSP Hldgs., LLC v. Tonopah Solar Energy, LLC, 2020 WL 1291638,
at *1 (Del. Ch. Mar. 18, 2020); PTO ¶¶ 19–25.

                                               1
The Court dismissed that action under Court of Chancery Rule 12(b)(6), upon

concluding that SolarReserve “cannot rely on equity to recoup rights [including the

right to seek dissolution] that it knowingly bargained away.” 4 SolarReserve is back,

this time seeking to exercise putative contractual inspection rights, again invoking

the LLC Agreement.

         As it turns out, this Action is “déjà vu all over again.”5 Before it filed the

Verified Complaint for Books and Records (the “Complaint”), SolarReserve

assigned all claims it has against the Company to an unaffiliated third party. 6 Under

that agreement, any recovery or remedy granted in this action would go to the

assignee, not SolarReserve. Because SolarReserve is not the real party in interest, it

cannot maintain this Action under Court of Chancery Rule 17(a). Moreover, because

the assignee to whom SolarReserve assigned its claims has no information rights

under the LLC Agreement, it also has no right to the information SolarReserve seeks.

In other words, SolarReserve once again has sought to exercise rights it knowingly

bargained away, and cannot prove that it is entitled to relief.



4
    SolarReserve, 2020 WL 1291638, at *7.
5
  Yogisms, YOGI BERRA MUSEUM & LEARNING CENTER (last visited July 23, 2020),
https://yogiberramuseum.org/about-yogi/yogisms/.
6
 Compl. ¶ 1 (dated February 6, 2020); JX 6 (the “Assignment”) (dated December 31, 2019
by and between “SolarReserve CSP Holdings, LLC” and CMB).

                                            2
                                      I. BACKGROUND

         The Court held a one-day trial on a paper record during which it received 24

trial exhibits.7 I have drawn the facts from the stipulations entered before trial,

lodged testimony in the form of deposition transcripts and exhibits presented during

trial.8 The following facts were proven by a preponderance of the evidence.

      A. The Parties and Relevant Non-Parties

         The Company is a Delaware limited liability company formed to operate a

solar power plant project in Nevada (the “Project”).9 SolarReserve is currently a

holding company established to hold an indirect interest in the Company. 10 On this

record, SolarReserve’s precise ownership structure is not entirely clear. 11 What is

clear is that non-party, SolarReserve, Inc., (“SolarReserve Parent”), was an entity

headquartered in Santa Monica, California that sat atop a “complex” of entities




7
    PTO § V; Joint Trial Ex. List (“JX List”) (D.I. 27).
8
  I cite to docket entries by docket number (“D.I. __”), the trial transcript (D.I. 49)
(by “Tr. __”), stipulated facts set forth in the PTO (by “PTO __”), trial exhibits
(by “JX” number), and the deposition transcripts of Justin Pugh and Troy Taylor
(by “____ Dep.”) (D.I. 30, 32). See JX List; PTO; D.I. 32 (Notice of Lodging).
9
    PTO ¶¶ 4–6; JX 2 (the “LLC Agreement”) (recitals).
10
  Taylor Dep. at 33:12–21; Pugh Dep. at 223:20–224:5; PTO ¶ 15 (“Currently, Plaintiff
holds an indirect interest in the Company through several intermediary entities.”).
11
     See Pugh Dep. at 208, 220–24.

                                               3
(including SolarReserve) engaged in developing solar power plants. 12 As will be

explained below, SolarReserve Parent is no longer in business, and its indirect

ownership interest in SolarReserve has been assigned to an unaffiliated third party

not before the Court.13

         An affiliate of SolarReserve formed the Company to develop, own and

operate the Project. 14 At first, SolarReserve was the Company’s sole owner, and

SolarReserve Parent’s CEO (non-party, Kevin Smith) and CFO (non-party, Steven

Mullinnex) were the Company’s two original managers.15 But, in the process of

raising capital to finance the Project, SolarReserve ceded its sole-member status to

others through various transactions and agreements that, as of today, leave it as only

an indirect investor in the Company. 16 More precisely, SolarReserve has a 50%

interest in non-party, Tonopah Solar Investments, LLC, which owns an interest in

non-party, Tonopah Solar Energy Holdings, I, LLC, which, in turn, owns an interest




12
     Id. at 220:2–19, 223:9–19.
13
     Taylor Dep. at 109, 114, 116.
14
     PTO ¶¶ 6–7.
15
     Id. ¶ 7; Pugh Dep. at 229:3–11.
16
     PTO ¶ 15.

                                          4
in non-party, Tonopah Solar Energy Holdings II, LLC. 17 Tonopah Solar Energy II,

LLC is now the sole member of the Company. 18

          Non-party, Troy Taylor, is SolarReserve’s acting CEO. 19 Taylor holds other

corporate titles at SolarReserve, but he does not “remember what they are.” 20 Non-

party, CMB Infrastructure Investment Group IX, L.P. (“CMB”), was a lender to

SolarReserve. CMB is not in the solar power business and is unaffiliated with

SolarReserve Parent. 21

      B. The LLC Agreement

          As noted, at first, SolarReserve was the sole owner of the Company, but as

the Project moved forward, and expenses mounted, SolarReserve determined that it

needed to seek out other funding sources to help cover expenses.22 Although

SolarReserve was able to find investors to finance the Project, in exchange for their




17
     Id. ¶ 16.
18
     Id. ¶ 17.
19
     Taylor Dep. at 9:22, 21:6–16.
20
     Id. at 36.
21
     Id. at 22–23, 31, 231.
22
     PTO ¶¶ 7–8.

                                           5
investments, SolarReserve was forced to give up its direct ownership interest in the

Company. 23

         In connection with SolarReserve’s withdrawal as the sole member of the

Company, the Company and its stakeholders agreed to insert certain provisions into

the LLC Agreement that would provide a mechanism for SolarReserve to request

access to the Company’s books and records as a “Sponsor Entity.” 24 To that end,

Section 7.2 of the LLC Agreement states, in relevant part:

         The Company shall keep books and records . . . [and] shall provide to
         each of the Sponsor Entities access to the books and records or any
         other information held by the Company reasonably requested by such
         Sponsor Entity, including the records of all transactions of the
         Company. 25

         Relatedly, the LLC Agreement defines “Sponsor Entity” as “any of Santander

Sponsor, Cobra Sponsor, or SolarReserve Sponsor.” 26           In turn, “SolarReserve

Sponsor” is defined as “SolarReserve CSP Holdings, LLC excluding any

unaffiliated successor.” 27 The LLC Agreement defines one of the other Sponsor



23
     Id. ¶¶ 11–18.
24
     Id. ¶¶ 16–18; LLC Agreement §§ 7.2–7.3.
25
     LLC Agreement § 7.2.
26
     LLC Agreement § 1.1 (definition of “Sponsor Entity”).
27
     LLC Agreement § 1.1 (definition of “SolarReserve Sponsor”).

                                               6
Entities, “Santander Sponsor,” differently to include the identified entity as well as

that entity’s “assignees, transferees and successors.”28

      C. SolarReserve Parent’s Creditors Assume Control

         Given the historical relationship between the Company and SolarReserve

Parent, the Company maintained “all [its] documents,” including financial records,

on a server located at SolarReserve Parent’s headquarters, which was under

SolarReserve Parent’s sole control (the “Server”). 29 Access to that server would

provide access to at least 97% of the Company’s records—constituting multiple

terabytes of Company data.30

         This arrangement came to an abrupt end in 2019 when SolarReserve Parent

experienced financial difficulties, furloughed all its employees and hired a Chief

Restructuring Officer to effectuate a wind-down of its business through

liquidation.31        Most of SolarReserve Parent’s assets were sold and those that

remained were assigned to a trustee for the benefit of SolarReserve Parent’s creditors




28
     LLC Agreement § 1.1 (definition of “Santander Sponsor”).
29
     Pugh Dep. at 233:11–22, 232:6–21.
30
     Id. at 231–32, 236:16–19, 241:7–242:6.
31
     Id. at 224–25.

                                              7
pursuant to a General Assignment. 32 In conjunction with this agreement, all of

SolarReserve Parent’s corporate officers resigned.33

         As the liquidation process ran its course, SolarReserve Parent advised the

Company that the Company’s access to the Server would soon be cut off. 34 By late

2019, the Company was scrambling to copy as much of its documents and data as it

could, eventually leaving behind data that it deemed not “absolutely necessary to run

the [P]roject.”35

         SolarReserve Parent’s liquidation caused two critical changes that are relevant

here.36 First, on December 31, 2019, SolarReserve (among others) assigned all of

its “right title and interest in and to all actions, claims, choses in action, and lawsuits

of any nature whatsoever . . . against” the Company to CMB (the “Assignment of

Claims”). 37 Under the Assignment of Claims, CMB (rather than SolarReserve) has

the right to prosecute SolarReserve’s claims against the Company, and CMB alone




32
     Id. at 225; Taylor Dep. at 28, 109 (describing the General Assignment).
33
     Taylor Dep. at 71.
34
     Pugh Dep. at 234–38.
35
     Id. at 234–36.
36
     Id. at 220 (describing the SolarReserve Parent’s “complex”).
37
     See Assignment.

                                              8
is entitled to the proceeds of such claims (whether proceeds take the form of cash,

other property or other forms of relief).38

          Second, in the spring of 2019, as part of SolarReserve Parent’s liquidation,

Troy Taylor was hired by SolarReserve’s counsel in this action (Lewis Brisbouis

Bisgaard & Smith LLP) to help CMB “maximize [its] recovery.” 39                 CMB

compensates Taylor for his services as SolarReserve’s CEO, and his job description

makes clear that he is not expected to “assist an affiliate of SolarReserve [Parent]

with its economic recovery.” 40 Once Taylor took the reins to help CMB maximize

its recovery, there was “no one else” left at SolarReserve. 41

      D. Procedural Posture

          On October 2, 2019, SolarReserve filed its original complaint in the

Dissolution Action.42 The Court dismissed that action on March 18, 2020, for failure




38
     Assignment § 4.
39
     Taylor Dep. at 21–23.
40
     Id. at 26, 37.
41
     Id. at 47.
42
     PTO ¶ 19.

                                              9
to state a viable claim under Court of Chancery Rule 12(b)(6).43 SolarReserve has

appealed this ruling to our Supreme Court, and the appeal is pending. 44

          In the midst of this prior litigation, on December 31, 2019, SolarReserve

executed the Assignment of Claims in favor of CMB. 45 Soon after, on January 28,

2020, SolarReserve made a written demand on the Company to inspect books and

records under the LLC Agreement (the “Demand”).46 In the Demand, SolarReserve

sought an array of documents, including “all communications” between the

Company and multiple entities engaged in the Project. 47 The Company rejected the

Demand. 48 In response, SolarReserve filed its Complaint on February 5, 2020.49

The Complaint contains a single count for breach of contract. 50




43
     Id. ¶¶ 23–24.
44
     Id. ¶ 25.
45
     Assignment (recitals).
46
     PTO ¶ 35; JX 10 (the Demand).
47
  JX 10 at 2 (seeking “All communications” between (i) the Company and (ii) the U.S.
Department of Energy as well as (iii) the main contractor engaged to build the Project that
are “related to” the Project—as well as “[a]ll communications related to the status of the
[Project]”).
48
     PTO ¶ 37.
49
     Id. ¶ 38.
50
  See Compl. ¶ 11. On May 8, 2020, SolarReserve filed a Motion In Limine to exclude
Joint Trial Exhibits 1, 5, 13 and 24. See Mot. In Limine to Exclude Joint Tr. Exs. 1; 5; 13
                                            10
                                       II. ANALYSIS

        To protect “the defendant from duplicative and unnecessary litigation,” our

law allows only a “real party in interest” to prosecute a claim. 51 Because the real

party in interest inquiry implicates the threshold question of whether SolarReserve

is properly before the Court, it is appropriate to address this issue first.52

     As discussed below, SolarReserve has assigned all claims it has against the

Company to CMB and is, therefore, no longer the real party in interest. Moreover,

given that the real party in interest, CMB, possesses no information rights under the

LLC Agreement, it cannot continue to prosecute this Action in SolarReserve’s

stead.53 Accordingly, judgment must be entered for the Company.




and 24 (“Mot. In Limine”) (D.I. 37). The Motion is denied as moot since I have not relied
upon any of the challenged exhibits in this Opinion.
51
   Northpointe Hldgs. LLC v. Nationwide Emerging Managers, LLC, 2012 WL 2005453,
at *6 (Del. Super. Ct. May 24, 2012) (citing Cammille v. Sanderson, 101 A.2d 316, 319
(Del. Super. Ct. 1953)). See also Ct. Ch. R. 17(a) (“Every action shall be prosecuted in the
name of the real party in interest.”).
52
  Id. See also Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Stauffer Chem. Co., 1991
WL 138431, at *6 (Del. Super. Ct. July 15, 2001) (discussing an assignment of an interest
that was the subject of litigation and stating that Rule 17(a) involves an analysis of whether
the plaintiff is “a real party in interest or otherwise a proper party” to the action).
53
  See Pritchett v. I/O Repair, Inc., 2013 WL 1750888, at *3 (Del. Com. Pl. Apr. 22, 2013)
(To prevail on a breach of contract claim “plaintiff must prove that the defendant breached
an obligation owed to plaintiff by way of contract.”) (emphasis supplied).

                                             11
      A. SolarReserve Is Not the Real Party in Interest

           Under Court of Chancery Rule 17(a), where, as here, “there has been a

complete assignment, the . . . plaintiff should be the assignee.” 54 Indeed, it is

hornbook law that “the assignee is the owner of any claim arising from the chose

and should be treated as the real party in interest.” 55 “Stated another way, a real

party in interest is the person who is entitled to the fruits of the action.” 56 It is clear

on this record that CMB is the sole party in interest in the wake of the absolute

assignment of SolarReserve’s interest in this lawsuit to CMB.57

           SolarReserve transferred to CMB all its “right, title, and interest in and to all

actions” against the Company. 58 The transfer included all “claims” and “lawsuits of

any nature whatsoever,” as well as “all rights and benefits of” SolarReserve “relating




54
     Nat’l Union, 1991 WL 138431, at *8.
55
   6A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
PROCEDURE § 1545 (3d ed. 2020); see also 59 AM. JUR. 2D PARTIES § 40 (2d ed. 2020)
(“The assignor of a chose in action is not a real party in interest and has no standing to
prosecute an action on the chose in action.”).
56
     59 AM. JUR. 2D PARTIES § 38 (2d ed. 2020).
57
  Assignment at 1 (assigning all of SolarReserve’s “right, title, and interest in and to all
actions, claims, choses in action, and lawsuits . . . against . . . Tonopah Solar Energy,
LLC”).
58
     Id.

                                              12
to” such claims. 59 SolarReserve agreed that any potential distribution on account of

the assigned rights “shall constitute property of” CMB, “whether in the form of

cash . . . or any other property.” 60         As such, SolarReserve would not be the

beneficiary of any relief that might be achieved in this action. 61

           While not entirely clear, it seems SolarReserve believes it can avoid this black

letter law by relying upon provisions within the Assignment of Claims where

SolarReserve authorized CMB to act in the name of SolarReserve as its “attorney-

in-fact.” 62 I gather SolarReserve’s argument is that “CMB possesses the right to

enforce SolarReserve’s rights in a lawsuit” and, by virtue of the power of attorney,

CMB is causing SolarReserve to exercise SolarReserve’s rights under the LLC

Agreement. 63

           This is wrong. First, the premise of the real party in interest rule is that, as an

assignee under a complete assignment, the right to maintain this lawsuit belongs to




59
     Id.
60
     Id. ¶ 4.
61
  See also Taylor Dep. at 22–23 (Taylor was hired as SolarReserve’s acting CEO to
maximize recoveries for CMB.).
62
     See Tr. at 18–19; Assignment ¶ 4.
63
   Tr. at 18–19 (emphasis supplied); see also Tr. 23 (“CMB is specifically identified as an
attorney-in-fact for SolarReserve.”).

                                               13
CMB, not SolarReserve.64 SolarReserve has no rights that are relevant to this

action. 65 Second, multiple courts have recognized that “a grant of a mere power of

attorney, short of an assignment of a claim, does not change the real party in

interest.” 66 In other words, a power-of-attorney from SolarReserve in favor of CMB

is irrelevant to the real party in interest inquiry. The only pertinent fact is that the

substantive right to bring this action belongs to a party not before the Court. For this

reason, SolarReserve is an improper plaintiff under Rule 17 because it has no interest

(economic or otherwise) in this proceeding.

           Finally, I disagree with SolarReserve’s assertion that the Company has raised

the Rule 17 issue too late. 67 “Rule 17(a) is not an affirmative defense that is waived

if not raised in the responsive pleadings.”68 Rather, issues under Rule 17 need only

be “raised in a timely or seasonable fashion.”69 Given that the Company raised

Rule 17 in its Answer, the Pretrial Order and its Answering Brief, the notion that the


64
     Nat’l Union, 1991 WL 138431, at *8.
65
  See Assignment at 1 (assigning “all right, title and interest” in “claims” against the
Company).
66
  See Laney v. Schneider Nat’l Carriers, Inc., 2011 WL 13096625, at *2 (N.D. Okla.
Apr. 27, 2011) (internal quotation and citation omitted) (collecting cases).
67
     See Mot. In Limine at 11–12.
68
     Nat’l Union, 1991 WL 138431, at *8.
69
     Id.

                                             14
issue was not timely raised is, at best, sophistry. 70 For the same reason, I am satisfied

that a “reasonable time has been allowed” after the Company raised its objection

under Rule 17, and dismissal of SolarReserve’s claim is not premature.71

     B. The Real Party in Interest Has No Rights Under the LLC Agreement

       In a last-ditch effort to escape Rule 17, SolarReserve seeks shelter under Court

of Chancery Rule 25(c) by arguing the real party in interest, CMB, can be joined to

this proceeding as substitute plaintiff.72 Rule 25(c) states:

       In case of any transfer of interest, the action may be continued by or
       against the original party, unless the Court upon motion directs the
       person to whom the interest is transferred to be substituted in the action
       or joined with the original party.

SolarReserve’s Rule 25 argument hits a wall right out of the gate because,

“Rule 25(c) [only] applies where there has been a transfer of interest during the




70
   See Def.’s Answer to Verified Compl. for Books and Records and Equitable Relief
(D.I. 6) at 8; PTO § III, ¶ B(1) (page 10) (raising as its first issue for trial “[w]hether
Plaintiff . . . is the real party in interest”); Def.’s Answering Pretrial Br. (D.I. 30) at 34.
71
   See Ct. Ch. R. 17(a) (stating that “[n]o action shall be dismissed on the ground that it is
not prosecuted in the name of the real party in interest until a reasonable time has been
allowed after objection”).
72
  See Pls.’ Pre-Trial Opening Br. (D.I. 22) at 35–36. At oral argument, SolarReserve’s
counsel seemed to shift gears and argue for substitution under Rule 17(a). See Tr. at 23
(“Rule 17(a) provides for an easy fix” by substituting or joining CMB.). Under either rule,
replacing SolarReserve with CMB is not an option for reasons explained below.

                                              15
pendency of an action.” 73 SolarReserve executed the Assignment of Claims well

before it filed the Complaint in this action. 74

         Even if I were to look past this procedural defect, I would find no support for

SolarReserve’s substitution argument either in the factual record or as a matter of

law. SolarReserve’s reasoning proceeds in two steps. First, it argues CMB is not its

“unaffiliated successor” as that term is used in the LLC Agreement, where

“SolarReserve Sponsor” is defined as “SolarReserve CSP Holdings, LLC excluding

any unaffiliated successor.”75       Second, because CMB is not a SolarReserve

“unaffiliated successor,” and is instead an “assignee,” the argument goes, CMB

should be entitled to Company records because CMB has been assigned

SolarReserve’s rights and is not expressly excluded by the limiting language within

the LLC Agreement’s information rights provision. 76

         The logical chain of this two-step argument cannot withstand the force of

reality because it is forged with the flawed interpretive notion that the LLC


73
  Schock Bros., Inc. v. Raskin, 1991 WL 166076, at *1 (Del. Super. Ct. July 24, 1991); 7C
CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE
§ 1958 (3d ed. 2020) (“After suit is brought, Rule 25(c) becomes the relevant provision.”).
74
  Compare Compl. ¶ 1 (filed February 6, 2020), with Assignment (dated December 31,
2019).
75
     LLC Agreement § 1.1 (definition of “SolarReserve Sponsor”).
76
     Tr. at 17–19.

                                            16
Agreement’s exclusionary language may be employed to establish an affirmative

right. As stated above, in Section 7.2, the LLC Agreement grants “Sponsor Entities”

a circumscribed right to inspect Company books and records.77 “SolarReserve CSP

Holdings, LLC” (i.e., SolarReserve) is a Sponsor Entity. 78 SolarReserve has not

even attempted to proffer a reasonable construction of the LLC Agreement wherein

CMB fits within the definition as a “Sponsor Entity.” 79 It could not offer such a

construction because the LLC Agreement defines Sponsor Entities, in relevant part,

as SolarReserve “excluding” its unaffiliated successors.80

         Even if CMB is not SolarReserve’s unaffiliated successor, its status as

assignee does not, ipso facto or ipso jure, make CMB the same as SolarReserve, the

only entity with inspection rights under the LLC Agreement. 81 To the contrary, as

explained below, this record supports a finding that SolarReserve alone was afforded



77
     LLC Agreement § 7.2.
78
     LLC Agreement § 1.1 (definition of “SolarReserve Sponsor”).
79
   A contract is not rendered ambiguous simply because the parties do not agree upon its
proper construction; rather, the test for ambiguity is whether “the provisions in controversy
are fairly susceptible of different interpretations or may have two or more different
meanings.” See Bathla v. 913 Market, LLC, 200 A.3d 754, 759–60 (Del. 2018) (internal
citations and quotation omitted).
80
     LLC Agreement § 1.1 (definition of “SolarReserve Sponsor”).
81
   LLC Agreement § 1.1 (definitions of “Sponsor Entity” and “SolarReserve Sponsor”),
§ 7.2.

                                             17
a personal right to inspect Company records, and that any attempt to assign that right

to CMB would be ineffective. 82

         The LLC Agreement’s drafters knew how to include a Sponsor Entity’s

assignees within the definition of Sponsor Entity (and thereby extend the inspection

right). 83 As noted above, “Santander Sponsor” (one of the “Sponsor Entities”)

includes “assignees, transferees and successors.”84 Because I must give effect to the

plain meaning of the LLC Agreement, CMB has no information rights under that

agreement because it is not SolarReserve, and the definition of SolarReserve

Sponsor does not include SolarReserve’s assignees.85




82
  See Tenneco Auto. Inc. v. El Paso Corp., 2002 WL 453930, at *1–2 (Del. Ch. Mar. 20,
2002) (To determine whether or not a contract right is assignable, courts must “look to the
language of [the parties’] agreement, read as a whole, in an effort to discern the parties’
collective intent.”); see also Taylor Dep. at 22–23 (Taylor is pursuing claims for CMB’s
benefit), 26 (Taylor is not attempting to assist a SolarReserve Parent affiliate “with its
economic recovery.”).
83
  Norton v. K-Sea Transp. P’rs, 67 A.3d 354, 360 (Del. 2013) (interpreting a contract
according to its “plain meaning” when read “as a whole” and declining to infer sloppy
drafting when the agreement’s drafters clearly “knew how to impose an affirmative
obligation when they so intended”).
84
     LLC Agreement § 1.1 (definition of “Santander Sponsor”).
85
   Compare LLC Agreement § 1.1 (defining “Santander Sponsor” to include “assignees,
transferees and successors”), with § 1.1 (defining “SolarReserve Sponsor” to mean
“SolarReserve CSP Holdings, LLC excluding any unaffiliated successor”).

                                            18
                               III. CONCLUSION

      Based on the foregoing, judgment will be entered in favor of the Company.

The parties shall confer and submit a proposed form of final judgment within five

(5) days, along with correspondence regarding any remaining issues that must be

addressed by the Court.




                                       19